NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TJAVI DEVON McKNIGHT,               )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D14-4729
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed August 10, 2016.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow (withdrew after initial
briefing); Janese Caruthers of Janese
Caruthers Law Firm, P.A., Fort Myers
(substituted as counsel of record), for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.

SILBERMAN, Judge.

             Tjavi Devon McKnight appeals his convictions and sentences for sale of

cocaine within 1000 feet of a school and possession of cocaine. We affirm his
convictions and sentences without discussion but remand for correction of a scrivener's

error on the written judgment.

              The written judgment incorrectly shows the conviction in count two as the

originally charged offense of possession of cocaine with intent to sell within 1000 feet of

a school. But the record reflects that McKnight was adjudicated guilty of the third-

degree felony of simple possession of cocaine on count two. Therefore, we remand for

correction of the scrivener's error on the written judgment on count two to correctly

reflect a conviction for simple possession of cocaine. See Harrell v. State, 76 So. 3d
353 (Fla. 2d DCA 2011); Mann v. State, 62 So. 3d 1240 (Fla. 2d DCA 2011).

              Affirmed; remanded with instructions.



LUCAS and BADALAMENTI, JJ., Concur.




                                           -2-